     CASE 0:16-cv-01220-JRT-KMM Document 194 Filed 05/22/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Hudock et al. v. LG Electronics U.S.A., Inc.    Lead Case No. 16-cv-01220 JRT-KMM
 et al.
                                                        [PROPOSED] ORDER
 This Document Relates To:

 All Actions

      Pursuant Plaintiffs’ Motion to Compel Defendants to Produce Documents

Improperly Withheld as Privileged, (Doc. No. 186),

      IT IS HEREBY ORDERED that

      1.       Defendants LG Electronics U.S.A., Inc., Best Buy Co., Inc., Best Buy Stores

L.P., and BestBuy.com, LLC (“Defendants”) have improperly asserted the attorney-client

privilege and the common-interest privilege over documents and communications among

non-lawyers having a predominantly business purpose; and

      2.       Defendants have improperly asserted privilege over documents and

communications where they have failed to establish who received certain withheld

information and whether they had the need-to-know it.

      IT IS FURTHER ORDERED that

      1.       Defendants shall produce all documents improperly withheld and

information improperly redacted within one week of the date of this Order; or

      2.       Defendants shall amend their privilege logs to add more factual detail by

explaining how and why their documents are entitled to protection, including specifying as

to whether and how recipients of certain purportedly privileged information had a need-to-


                                             1
     CASE 0:16-cv-01220-JRT-KMM Document 194 Filed 05/22/19 Page 2 of 2



know that information within one week of the date of this Order; or

       3.     Plaintiffs shall produce to the Court and Defendants a list of categories of

documents that Plaintiffs intend to challenge for being improperly withheld within one

week of the date of this Order. Within one week of said production, Defendants shall

produce to the Court for in camera review the unredacted versions of the documents in

Plaintiffs’ list to determine the propriety of Defendants’ privilege claims.

       4.     Discovery shall be reopened for the limited purpose of allowing Plaintiffs the

opportunity to obtain testimony relating to documents that this Court finds to have been

improperly withheld and orders be produced. The Parties shall meet and confer on the time

allowed for such discovery and report to the Court on a proposed schedule within one week

of the date of this Order.



IT IS SO ORDERED.

Dated: May ____, 2019
                                           Hon. Kate M. Menendez
                                           U.S. Magistrate Judge




                                              2
